Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 17, 2019

The Court of Appeals hereby passes the following order:

A19A2011. WILLIAM LAWSON v. GEICO.

      William Lawson filed an action for damages in magistrate court. Following an
adverse ruling, GEICO Casualty Company filed a notice of appeal to state court. The
state court granted GEICO’s motion for summary judgment, and Lawson filed this
direct appeal. We, however, lack jurisdiction.
      An appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
review. See OCGA § 5-6-35 (a) (11), (b); Strachan v. Meritor Mtg. Corp. East, 216
Ga. App. 82, 82 (453 SE2d 119) (1995). Lawson’s failure to file an application under
OCGA § 5-6-35 (a) (11) deprives us of jurisdiction over this direct appeal, which is
hereby DISMISSED. See Strachan, 216 Ga. App. at 82.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/17/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.